Citation Nr: 0119860	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  99-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	To be determined


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION


The veteran had active service from August 1942 to October 
1945.  The veteran was a prisoner of the German Government 
from December 1944 to April 1945.  He died in May 1998.  The 
appellant is the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts in July 1998.

The Board is of the opinion that the veteran's claim for 
death benefits, VA Form 21-534 includes a claim for 
dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. 
§ 1318 (West 1991) and 38 C.F.R. § 3.22 (2000).  The RO in 
the July 1998 decision did not formerly adjudicate this 
aspect of the appellant's claim.  This matter is referred to 
the RO for appropriate action. 

The veteran testified before the undersigned member of the 
Board sitting at Boston, Massachusetts in March 2001, a 
transcript of that hearing is in the claims folder. 


REMAND

The death certificate discloses that the veteran died of 
cardiopulmonary arrest due to pneumonia due to chronic 
myelogenous leukemia in May 1998.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), rates as 70 
percent disabling, residuals of a shell fragment wound to the 
right chest, rated as 20 percent disabling, and residuals of 
a shell fragment wounds to the right shoulder and right 
parietal scalp, and hepatitis, each evaluated as non-
compensable.  The combined evaluation was 80 percent.  The 
veteran was also in receipt of a total rating due to 
individual unemployability effective from June 1997.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

At her hearing in March 2001 before the undersigned member of 
the Board the appellant testified that the severity of her 
husband's PTSD resulted in a delay in the veteran seeking 
treatment for the fatal leukemia and therefore played a role 
in the veteran's death.  She indicated that he had been 
receiving treatment at VA facilities for both his PTSD and 
the leukemia.  It appears that the complete treatment records 
are not on file 

At the appellant's hearing she was represented by The 
American Legion.  Of record is a VA Form 21-22 executed in 
December 2000 in favor of the Massachusetts Department of 
Veterans Services.  This matter requires clarification. 

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO is requested to ask the 
appellant to clarify what service 
organization is representing her in this 
claim.  She should be furnished a VA Form 
21-22.

3.  The RO should request the VA medical 
facilities in West Roxbury and Brockton, 
Massachusetts furnish copies of all 
medical records covering the period from 
December 1993 to May 6, 1998. 

4.  Thereafter, it is requested that the 
RO forward the claims folder to an 
appropriate VA specialist for review. The 
examiner is requested to render an 
opinion as to whether it is as likely as 
not that the service-connected 
disabilities contributed substantially or 
materially to cause the veteran's death, 
had a material influence in accelerating 
death, or resulted is such debilitating 
effects and general impairment of health 
that rendered the veteran materially less 
capable of resisting the effects of the 
cause of death?  A complete rational for 
any opinion expressed should be included 
in the report.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status. If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal. An 
appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



